Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00461-CR

                                   James Ray BUTLER,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 40th Judicial District Court, Ellis County, Texas
                                 Trial Court No. 37351CR
                     Honorable Robert (Bob) Carroll, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED May 21, 2014.


                                               _____________________________
                                               Karen Angelini, Justice